United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2023
                                  ___________

John B. Holway,                     *
                                    *
           Appellant,               *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * Western District of Missouri.
Negro Leagues Baseball Museum,      *
                                    * [UNPUBLISHED]
           Appellee.                *
                               ___________

                            Submitted: February 5, 2008
                               Filed: February 12, 2008
                                ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Following a jury trial, John B. Holway appeals the district court’s1 adverse
judgment holding that his claims against the Negro Leagues Baseball Museum, Inc.
(NLBM) were barred by the applicable statute of limitations. Upon careful
consideration, we find Holway’s arguments on appeal to be without merit, and we
affirm.




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       First, NLBM did not waive its statute-of-limitations defense by failing to cite
the specific statute in its answer. See Fed. R. Civ. P. 8(b) (party shall state defenses
in short and plain terms), (c) (party shall set forth affirmative defenses such as statute
of limitations); Buttice v. G.D. Searle & Co., 938 F. Supp. 561, 565 (E. D. Mo. 1996)
(rejecting argument that defendant was required to include in answer specific statute
of limitations; holding Rule 8(c) was satisfied where answer stated, “Plaintiff’s claims
are barred by the applicable statute of limitations”).

        We further conclude that the district court did not plainly err in submitting to
the jury an instruction--to which Holway did not object--related to NLBM’s statute-
of-limitations defense. Contrary to Holway’s arguments, there was ample evidence
at trial supporting the submission of the jury instruction. See Slidell, Inc. v.
Millenium Inorganic Chems., Inc., 460 F.3d 1047, 1054 (8th Cir. 2006) (while district
court’s jury instructions are generally reviewed for abuse of discretion, review is for
plain error if challenging party failed in district court to object to instruction and state
grounds therefor; under plain-error standard, review is confined to exceptional cases
where error has seriously affected fairness, integrity, or public reputation of judicial
proceedings). Likewise, there was sufficient evidence to support the jury’s verdict.
See id. at1057 (rejecting appellant’s argument that no evidence supported jury finding
of waiver of breach of contract; “We construe this argument as one based on Federal
Rule of Civil Procedure 59. Under this rule, the district court’s denial of a new trial
is virtually unassailable, and we will reverse only when there is an absolute absence
of evidence to support the jury’s verdict.”)

       We also find no merit to Holway’s newly asserted equitable-estoppel argument
challenging NLBM’s statute-of-limitations defense. See McCrary v. Truman Med.
Ctr., Inc., 916 S.W.2d 831, 833 (Mo. Ct. App. 1995) (equitable estoppel requires
defendant to have induced plaintiff to delay bringing suit until after statutory period
expired; doctrine did not apply where defendant made no promises or representations
to plaintiff to persuade her not to file suit).

                                            -2-
      Finally, because the issue of damages is moot, we need not consider Holway’s
challenge to the district court’s exclusion of his damages expert as a trial witness.

      The judgment is affirmed.
                      ______________________________




                                         -3-